DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites “a retractable sealing part configured for sealing an upper surface of the lower electrode”.  Additionally, paragraph [0040] recites “a retractable sealing part configured for sealing an upper surface of the lower electrode”.  It is clear from Figure 1 and last lines of paragraph [0040] that the lower surface of the lower electrode is sealed by the retractable sealing part 140; however, it unclear to the Examiner how the “upper surface” of the lower electrode is sealed by the retractable sealing part 140.  The Examiner requests that the applicant point out in the specification how a retractable sealing part is configured for sealing an upper surface of the lower electrode.
In light of the above, dependent claims 2-10 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.
Terminal Disclaimer
The terminal disclaimer filed on March 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/716357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suemasa et al. (J.P. 2000-286242) in view of Collins et al. (U.S. 6,210,466) and Schneider et al. (U.S. 2002/0148565) with evidentiary support provided by Fukusumi et al. (U.S. 2019/0074200).
 Referring to Figure 1 and paragraphs [0013]-[0018], Suemasa et al. teach a capacitively coupled plasma etching apparatus, comprising:  a chamber body 104 (par.[0013]); an upper electrode 124 disposed in the chamber body (par.[0016]); a base 106 disposed in the chamber body and arranged opposite to the upper electrode, the base comprising a lower electrode 106, the lower electrode being fixed to an electrically conductive supporting rod 108 (par.[0013]); a retractable sealing part 118 configured for sealing an upper surface of the lower electrode; an electrically conductive part fixed to an dielectric ring 116 and connected to an output end of a radio frequency matcher 114.
Suemasa et al. does not specifically teach an electrically conductive part fixed to a lower end of the electrically conductive supporting rod; and an electrical connection part securely connected between the lower end of the electrically conductive part and an output end of a radio frequency matcher, a loop end of the radio frequency matcher being fixed at the bottom of the chamber body.
Referring to Figures 1-2 and column 10, lines 3-12, Collins et al. teach an electrically conductive part (downward extending conductor post, 53) fixed to a lower end of the electrically conductive supporting rod (bottom portion of 32c) [fig 1-2 & col 10, lines 3-12]; and an electrical connection part (line between 30 and 31) securely connected between the lower end of the electrically conductive part (downward extending conductor post, 53) and an output end of a radio frequency matcher (matching network, 31), a loop end of the radio frequency matcher (see fig 1) being fixed at the bottom of the chamber body (14) [fig 1-2, 4 & col 6, lines 17-22].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Suemasa et al. to further comprise an electrically conductive part, an electrical connection part, and a radio frequency matcher arranged as in Collins to effect low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices [Collins — abstract].
Suemasa et al. modified by Collins et al. fail to teach the electrically conductive part being a retractable electrically conductive part, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod; and wherein the retractable electrically conductive part is driven to be telescoped.
Referring to Figure 6 and paragraphs [0053]-[0054], Schneider et al. teaches a retractable electrically conductive part 322, the retractable electrically conductive part being extended or retracted in the axial direction (i.e. y-direction) of the electrically conductive supporting rod 314.  Alternately, the retractable electrically conductive part is driven to be telescoped (i.e. telescope walls 626, 628).  Furthermore, paragraph [0016] teaches that a member can be extended or retracted using either a telescopic structure or a bellow structure and hence are equivalent means for extending or retracting.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrically conductive part of Suemasa et al. in view of Collins et al. to be a retractable electrically conductive part, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod; and wherein the retractable electrically conductive part is driven to be telescoped as in Schneider et al., since it provides reliable contact between an outside source of power and a reactor part and is retractable.
The resulting apparatus of Suemasa et al. in view of Collins et al. and Schneider et al. would yield a retractable electrically conductive part fixed to a lower end of the electrically conductive supporting rod, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod; and an electrical connection part securely connected between the lower end of the retractable electrically conductive part and an output end of a radio frequency matcher, a loop end of the radio frequency matcher being fixed at the bottom of the chamber body; wherein when the retractable electrically conductive part is driven to be telescoped, the retractable sealing part extended or retracted along with the lower electrode.
With respect to claim 2, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein the axis of the retractable electrically conductive part overlaps with the axis of the electrically conductive supporting rod (Schneider et al.-Fig.6).
With respect to claim 3, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein the chamber body 104 comprises a side wall and a bottom wall, the bottom wall having an opening (Suemasa et al.-Fig.1), the lower electrode 106 being disposed above the opening (Suemasa et al.-Fig. 1); the apparatus further wherein the two ends of the retractable sealing part 118 are fixed to the base and the bottom wall, respectively; via the retractable sealing part, an upper surface of the lower electrode is hermetically disposed in an accommodation space where the chamber body is accommodated, the retractable sealing part being extended or retracted in the axial direction of the electrically conductive supporting rod (Suemasa et al. –Fig. 1, pars.[0014]-[0015]).
With respect to claim 4, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein the base further comprises a dielectric ring 116, a gap being provided between the dielectric ring and the side wall, the dielectric ring being configured for electrical isolation between the lower electrode 106 and the chamber body 104, the base being fixed to the retractable sealing part 118 via the dielectric ring, and the upper surface of the lower electrode being hermetically disposed in the accommodation space where the chamber body is accommodated via the dielectric ring and the retractable sealing part (Suemasa et al.-Fig 1, par.[0013]).
With respect to claim 5, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein an electrostatic chuck 105 is provided on the lower electrode, the dielectric ring 116 surrounding the side wall of the lower electrode 106, and a focus ring 107 surrounding the electrostatic chuck is further provided on the dielectric ring (Suemasa et al.- Fig. 1, par.[0013]).
With respect to claim 6, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein the retractable sealing part 118 is a bellow seal (Suemasa et al.-pars.[0014]-[0015]).
With respect to claim 7, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further comprising a grounding ring 140, wherein the chamber body 104 comprises a side wall and a bottom wall, the grounding ring being disposed on the bottom wall of the chamber body; a cavity is provided between the grounding ring and the side wall; a plasma confinement ring 138 is provided above the cavity, the plasma confinement ring and the cavity forming an exhaust cavity 144; and the plasma confinement ring comprises an electrically conductive member; path of the radio-frequency power of the apparatus is as such: after the radio frequency power outputted from the output end of the radio frequency matcher enters the lower electrode, it passes through the plasma above the lower electrode, and then returns, through a return path, to the loop end of the radio-frequency matcher, wherein the return path includes a first flow path A along the inner side of the upper portion of the side wall 104, the second flow path B disposed in the lower surface of the confinement ring 138, and a third flow C path along the grounding ring 140, wherein the first flow path, the second flow path, and the third flow path are sequentially connected (Suemasa et al.-Fig. 1, pars. [0018]-[0026]).
With respect to claim 8, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein the number of the radio-frequency matcher 114 is one or plural, a plurality of radio-frequency matchers having different frequencies and powers (Suemasa et al.-Fig. 1, par.[0013], Collins et al. col. 6, lines 17-22).
With respect to claim 9, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein one or more radio frequency shield covers (case or housing 35) are further provided outside the electrically conductive supporting rod, the retractable electrically conductive part, and the electrical connection part (Collins et al.-Figs. 1 & 2, col. 9, line 48-col. 10, line 2).
With respect to claim 10, the apparatus according to Suemasa et al. in view of Collins et al. and Schneider et al. further includes wherein the electrical connection part (metal part, 314) comprises a transverse portion in a radial direction (x/z-direction) of the retractable electrically conductive part 322, and the transverse portion 314 is a rigid connection part (metal) (Schneider et al.-Fig 6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/716431 in view of Collins et al. (U.S. 6,210,466) and Schneider et al. (U.S. 2002/0148565) with evidentiary support provided by Fukusumi et al. (U.S. 2019/0074200).
Referring to claim 1, copending application no. 16/716431 discloses a capacitively coupled plasma etching apparatus, comprising: a chamber body; an upper electrode disposed in the chamber body; and a base disposed in the chamber body and arranged opposite to the upper electrode, the base comprising a lower electrode, the lower electrode being fixed to an electrically conductive supporting rod.
copending application no. 16/716431 does not specifically teach an electrically conductive part fixed to a lower end of the electrically conductive supporting rod; and an electrical connection part securely connected between the lower end of the electrically conductive part and an output end of a radio frequency matcher, a loop end of the radio frequency matcher being fixed at the bottom of the chamber body.
Referring to Figures 1-2 and column 10, lines 3-12, Collins et al. teach an electrically conductive part (downward extending conductor post, 53) fixed to a lower end of the electrically conductive supporting rod (bottom portion of 32c) [fig 1-2 & col 10, lines 3-12]; and an electrical connection part (line between 30 and 31) securely connected between the lower end of the electrically conductive part (downward extending conductor post, 53) and an output end of a radio frequency matcher (matching network, 31), a loop end of the radio frequency matcher (see fig 1) being fixed at the bottom of the chamber body (14) [fig 1-2, 4 & col 6, lines 17-22].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending application no. 16/716431 to further comprise an electrically conductive part, an electrical connection part, and a radio frequency matcher arranged as in Collins to effect low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices [Collins — abstract].
copending application no. 16/716431 modified by Collins et al. fail to teach the electrically conductive part being a retractable electrically conductive part, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod; and wherein the retractable electrically conductive part is driven to be telescoped.
Referring to Figure 6 and paragraphs [0053]-[0054], Schneider et al. teaches a retractable electrically conductive part 322, the retractable electrically conductive part being extended or retracted in the axial direction (i.e. y-direction) of the electrically conductive supporting rod 314.  Alternately, the retractable electrically conductive part is driven to be telescoped (i.e. telescope walls 626, 628).  Furthermore, paragraph [0016] of Fukusumi et al. teach that a member can be extended or retracted using either a telescopic structure or a bellow structure and hence are equivalent means for extending or retracting.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrically conductive part of copending application no. 16/716431 in view of Collins et al. to be a retractable electrically conductive part, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod; and wherein the retractable electrically conductive part is driven to be telescoped as in Schneider et al., since it provides reliable contact between an outside source of power and a reactor part and is retractable.
The resulting apparatus of copending application no. 16/716431 in view of Collins et al. and Schneider et al. would yield a retractable electrically conductive part fixed to a lower end of the electrically conductive supporting rod, the retractable electrically conductive part being extended or retracted in the axial direction of the electrically conductive supporting rod; and an electrical connection part securely connected between the lower end of the retractable electrically conductive part and an output end of a radio frequency matcher, a loop end of the radio frequency matcher being fixed at the bottom of the chamber body; wherein when the retractable electrically conductive part is driven to be telescoped, the retractable sealing part extended or retracted along with the lower electrode.
With respect to claim 2, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein the axis of the retractable electrically conductive part overlaps with the axis of the electrically conductive supporting rod (Schneider et al.-Fig. 6).
With respect to claim 3, the apparatus according to copending application no. 16/716431  in view of Collins et al. and Schneider et al. further includes wherein the chamber body comprises a side wall and a bottom wall, the bottom wall having an opening, the lower electrode being disposed above the opening; the apparatus further comprising:  a retractable sealing part, two ends of which are fixed to the base and the bottom wall, respectively; via the retractable sealing part, an upper surface of the lower electrode is hermetically disposed in an accommodation space where the chamber body is accommodated, the retractable sealing part being extended or retracted in the axial direction of the electrically conductive supporting rod (copending application no. 16/716431-claim 1).
With respect to claim 4, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein the base further comprises a dielectric ring, a gap being provided between the dielectric ring and the side wall, the dielectric ring being configured for electrical isolation between the lower electrode and the chamber body, the base being fixed to the retractable sealing part via the dielectric ring, and the upper surface of the lower electrode being hermetically disposed in the accommodation space where the chamber body is accommodated via the dielectric ring and the retractable sealing part (copending application no. 16/716431-claim 2).
With respect to claim 5, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein an electrostatic chuck is provided on the lower electrode, the dielectric ring surrounding the side wall of the lower electrode, and a focus ring surrounding the electrostatic chuck is further provided on the dielectric ring (copending application no. 16/716431-claim 7).
With respect to claim 6, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein the retractable sealing part is a bellow seal (copending application no. 16/716431-claim 6).
With respect to claim 7, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further comprising a grounding ring, wherein the chamber body comprises a side wall and a bottom wall, the grounding ring being disposed on the bottom wall of the chamber body; a cavity is provided between the grounding ring and the side wall; a plasma confinement ring is provided above the cavity, the plasma confinement ring and the cavity forming an exhaust cavity; and the plasma confinement ring comprises an electrically conductive member; path of the radio-frequency power of the apparatus is as such: after the radio frequency power outputted from the output end of the radio frequency matcher enters the lower electrode, it passes through the plasma above the lower electrode, and then returns, through a return path, to the loop end of the radio-frequency matcher, wherein the return path includes a first flow path along the inner side of the upper portion of the side wall, the second flow path disposed in the lower surface of the confinement ring, and a third flow path along the grounding ring, wherein the first flow path, the second flow path, and the third flow path are sequentially connected (copending application no. 16/716431-claims 3-4).
With respect to claim 8, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein the number of the radio-frequency matcher is one or plural, a plurality of radio-frequency matchers having different frequencies and powers (copending application no. 16/716431-claim 9).
With respect to claim 9, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein one or more radio frequency shield covers (case or housing 35) are further provided outside the electrically conductive supporting rod, the retractable electrically conductive part, and the electrical connection part (Collins et al.-Figs. 1 & 2, col. 9, line 48-col. 10, line 2).
With respect to claim 10, the apparatus according to copending application no. 16/716431 in view of Collins et al. and Schneider et al. further includes wherein the electrical connection part (metal part, 314) comprises a transverse portion in a radial direction (x/z-direction) of the retractable electrically conductive part 322, and the transverse portion 314 is a rigid connection part (metal) (Schneider et al.-Fig 6).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Suemasa discloses that its chamber uses RF frequency of 27.12 MHz. Collins explicitly states that to achieve its objective higher frequencies, i.e. 50MHz-800MHz should be used instead of the standard 13.56-40.68 MHz, and its entire disclosure relate to how to construct a chamber that can utilize these high frequencies. 
It should be noted that Suemasa states that the higher frequency power is desired to be used in order to generate high density plasma and it simply gives examples of relatively high frequency power, i.e. 27.12 MHz.  Suemasa fails to indicate that the high frequency power source 112 is capable of generating power at for example 50 MHz and thus Suesmasa is capable of providing high frequency power of 50 MHz.  Collins et al. simply yields an advantage of using coaxial transmission structure when using high frequency power which is to effect low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices.  Therefore, the apparatus of Suemasa et al. in view of Collins et al. and Schneider et al. satisfy the claimed requirements.
Applicant has argued that Suemasa disclose a moving cathode chamber and Collins disclose a stationary cathode chamber and hence it would not be obvious to modify Suemasa with Collins.  
It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner has set forth why such a modification would be obvious above.  Therefore, the apparatus of Suemasa et al. in view of Collins et al. and Schneider et al. satisfy the claimed requirements.
Applicant’s arguments with respect to Nitescu have been considered but are moot because new reference Schneider et al. teach a retractable electrically conductive part that is driven to be telescoped.  Therefore, the apparatus of Suemasa et al. in view of Collins et al. and Schneider et al. satisfy the claimed requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chouno et al.’210 and Kamio et al.’234 teach a retractable electrically conductive part that is driven to be telescoped.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716